Title: To George Washington from Samuel Blachley Webb, 4 September 1782
From: Webb, Samuel Blachley
To: Washington, George


                  
                     Lt Infantry Camp 4th Septr 1782—
                  
                  Immediately after your Excellency’s orders of the 21st of August organizeing the Battallions and Regts which composed the Corps of Light-Infantry, we assembled on the Heights of Peeks-kill, by the unanimous Voice of the Field officers then present, we posted the eldest Captain of a Battallion on the right, the Second on the Left, & so on agreeable to their Rank, haveing no referance to the States or Regiments from which the Companies were detached—this mode was in our opinion the only consistant one, no other would have given sattisfaction.  The York and Jersey Battallion had before their joining us proceeded on the same principle, Capt. Blicher of the N. York Line being eldest has the right, the second New York the Left the two Jersey Companies the Centre.  on their arrival the Brigade was form’d agreeable to the above principle, my Regiment on the right Colo. Jacksons Regiment on the Left and Major Formans Battallion in the Centre—some days since I found an uneasiness existed among some of the Officers of Major Formans Battallion, that they were not on the Right, claiming it (against every other principle on which they had formed their Battallion) upon the Geographical plan of encamping, I have promised Major Forman to lay the matter before your Excellency, but told him unless I received your positive orders I could not think of altering his position, as it was against every rule laid down in the regulations, for a Major commanding a Detached Battallion to take the right of Colonels Commanding Regiments, Your Excellency’s sentiments may prevent much uneasiness.We are at present obliged to draw our provision from Stony-point, by draughts of two days, the Commissary will not Issue it untill the day the provision is due, and then frequently at the close of it—by this means we are out of Provision from the middle of the Second to the close of the Third day, which causes uneasiness among the Troops—and might in case of a sudden movement be injurious to the service, If Mr Sands would order the cattle to be drove near us;the Flour might be transported by water which would remedy the Evil complained of.
                  The Companies of Infantry being detached from different Regiments, we have requested Due Bills to be given by Companies to prevent Trouble and Confusion when the Infantry are disbanded, this is refused by the Issuing Commissary.  With respect & Esteem I am Your Excellency’s Most Obde Hume servt
                  
                     Saml B. Webb
                  
               